Citation Nr: 1204361	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for a claimed left knee disorder.

3.  Entitlement to service connection for a claimed right shoulder disorder.

4.  Entitlement to an increased rating in excess of 10 percent for the service-connected left shoulder disability.

5.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease (ddd) with spondylosis and bilateral lower extremity radiculopathy (claimed as recurrent subluxation of the back).

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical spine ddd with spondylosis and bilateral upper extremity radiculopathy (claimed as recurrent subluxation of the neck).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from April 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the RO.  

In a February 2010 rating decision, the RO granted service connection for a lumbar spine disability and right lower extremity radiculopathy and assigned a 20 percent rating, effective on June 13, 2008.  The RO also granted service connection for a cervical spine disability and bilateral upper extremity radiculopathy and assigned a 10 percent rating, effective on June 13, 2008.  

The Veteran was informed of the RO's favorable determination regarding his spine disabilities in February 2010.  The same month, the Veteran contested the assigned ratings for his lumbar and cervical spine disabilities on a duplicate copy of the rating decision with handwritten remarks.  The Board construes the handwritten remarks as a timely Notice of Disagreement (NOD).  

Thus, the issues have been identified as those listed on the title page of this document.

The Veteran testified in March 2011 from the RO at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for a right shoulder disorder, an increased rating in excess of 10 percent for the service-connected left shoulder disability; an initial rating in excess of 20 percent for the service-connected lumbar spine disability; and an initial rating in excess of 10 percent for the service-connected cervical spine disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a bilateral knee condition since service.  

2.  The currently demonstrated residuals of chondromalacia and degenerative joint disease of both knees is shown as likely as not to be due injury that was sustained during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his right knee disability manifested by the residuals of chondromalacia and degenerative joint changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  By extending the benefit of the doubt to the Veteran, his left knee disability manifested by the residuals of chondromalacia and degenerative joint changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
II. 

VCAA (The Veterans Claims Assistance Act), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for service connection of a bilateral knee disability in the February 2009 rating decision, he was provided notice of VCAA in July 2008.  

The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in February 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in February 2009.  The examination was thorough in nature and adequate for the purposes of deciding the claims.  

Further, the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claims and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claims for benefits.

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet .App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.

The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for a Bilateral Knee Disability

The Veteran asserts that he has a bilateral knee disability as a result of an injury in service when he fell about a 100 feet into a ravine dangling from his leg upside-down.  (See March 2011 Hearing Transcript, pp. 4, 5).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If the disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the laws administered by VA, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The service treatment records (STRs) dated from April 1980 to July 1983 showed findings of a possible lateral meniscus injury to the right knee.  (See June 1981 and September 1982 STRs).  A June 1980 STR noted that the Veteran ran into a post and injured his right knee.  The Veteran was diagnosed with slight knee trauma.  The Veteran suffered from a mild knee sprain in February 1981.  

A June 1981 STR noted that the Veteran complained of having frequent knee locking five times per week.  He was noted to have been seen for bilateral knee pain in June 1980 and February 1981.  The Veteran was diagnosed with "probable chondromalacia, currently doubt lateral meniscus injury but cannot R/O combination of both."

Another February 1981 STR noted that the Veteran jumped off a retaining wall and twisted his knee.  He was assessed with a mild knee sprain.  A June 1981 STR noted complaints of right knee pain.  

The Veteran noted a history of trauma from a snowmobile accident four years earlier.  He also had a truck accident in 1980 and was struck on the right knee with a hockey puck two months after the snowmobile accident.

A September 1982 STR noted right knee pain while running or walking.  It noted that the Veteran had a past history of right knee problems due to a snowmobile accident in 1978.  He was assessed with possible lateral meniscus injury.  It was noted that there was no osseous pathology based on an x-ray study of the right knee.

An April 1983 STR noted treatment for muscle strain, anterior lateral left knee when the Veteran fell off a steep incline catching his leg between a tree and a rock.  He was medivac from field.  It was noted that there was slight left knee edema.  The range of motion had decreased by 75 percent, and the knee was tender to touch.  

In a June 1983 Report of Medical History, the Veteran noted having swollen, painful joints in both knees, with arthritis, rheumatism, bursitis, and "tricked or locked" knee.  The clinical evaluation noted normal lower extremities and spine and other musculoskeletal.  It was mentioned that the Veteran had swollen, painful knees during PT, but no specific diagnosis was made.  There was no x-ray evidence of arthritis in either knee.  (See June 1983 Report of Medical Examination).  

The post-service VA treatment records noted per Veteran's history that he fell a 100 feet into a ravine in Okinawa and sustained injuries to his neck, back, shoulders and knees while on active duty.  (See December 2009 VA treatment records).  

The Veteran reported having complaints of bilateral knee pain with the left  being greater than the right since the 1980's after the fall sustained in service.  An MRI in September 2009 was noted to have shown a meniscal tear of the left knee and a small meniscal tear and cyst of the right knee.     

The Veteran underwent a VA examination in February 2009.  The Veteran complained of having pain in both knees when walking.  It was noted that October 2008 x-ray studies of the right and left knee showed no fracture, dislocation or bony destructive lesion, but a mild narrowing of the medial joint space.  

Based on an examination and the x-ray findings, the VA examiner diagnosed the Veteran with residuals of chondromalacia of the patella of the right and left knee and mild degenerative joint disease of both knees.  

The VA examiner opined that the bilateral knee condition was less likely than not related to service.  The VA examiner's rationale was that the knee condition was most likely due to age-related progression and that the current pain was due to "overuse syndrome."

The Veteran submitted a "buddy statement" from R. V. that attested to the fact that he had fallen 100 feet into a ravine during service.  (See February 2009 Written Statement).  He stated that the Veteran complained of back, knee and neck pain.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

To the extent that the Veteran reports having had bilateral knee pain since suffering injures during his period of service, his lay assertions are found to be credible for the purpose of establishing a continuity of symptomatology referable to a bilateral knee disorder.

While the VA examiner in February 2009 opined that the bilateral knee condition was less likely as not related to service, the opinion did not assess the Veteran's credible lay assertions of having had a continuity of knee pain since service.  

Moreover, the VA examiner did not explain the significance of the notations of chrondromalacia and possible cartilage damage during service in terms of the more recent examination findings and the results of the MRI study performed in September 2009.

Accordingly, based on review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated residuals of chondromalacia and degenerative joint disease of both knees as likely as not is due to injuries sustained during the Veteran's period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the bilateral knee disability is warranted.  



ORDER

Service connection for the residuals of right knee chondromalacia and degenerative joint disease is granted.

Service connection for the residuals of left knee chondromalacia and degenerative joint disease is granted.



REMAND

The Veteran testified that his left shoulder disability had worsened since his last VA examination.  (See March 2011 Hearing Transcript, p. 24).  The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

With regard to service connection for a right shoulder, the Veteran asserts that his right shoulder disability is secondary to his service-connected left shoulder disability, as indicated on page 33 of the hearing transcript.  

Unfortunately, the VA examiner did not address whether the Veteran's current right shoulder disability was caused or aggravated by the service-connected left shoulder disability.  

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's disability is inadequate, the claim must be remanded for additional development.  

Prior to arranging for the Veteran to undergo further VA examination, VA should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records (i.e., VA Medical Center in Richmond, Virginia).  (March 2011 Hearing Transcript, p. 18).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, VA must obtain all outstanding pertinent VA medical records from VA facilities following the current procedures prescribed in 38 C.F.R. § 3.159.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 as to the initial rating assigned for the service-connected lumbar and cervical spine disabilities, appellate review of the RO's February 2010 rating decision was properly initiated, and the RO was then obligated to furnish him a SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011); see Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of any outstanding records of medical treatment (i.e., treatment records from VAMC in Richmond, VA).  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After completion of item 1 above, the RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the February 2009 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum that addresses whether the Veteran's right shoulder disability was caused or aggravated by his service-connected left shoulder disability.  All necessary special studies or tests should be accomplished.

If, and only if, the VA examiner deems it necessary, should the Veteran be afforded another VA examination, to determine the likely etiology of the Veteran's right shoulder disability.  

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of the REMAND and acknowledges such review in the examination report.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing item 1 above, the RO should schedule the Veteran for a VA examination to determine the severity of the service-connected left shoulder disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of his left shoulder.

All findings and conclusions should be set forth in a legible report.

4.  The RO also should furnish an SOC addressing the issues of higher ratings for the service-connected cervical and lumbar spine disabilities to the Veteran and his representative.  The RO should return these issues to the Board for the purpose of appellate review only if the Veteran files a timely Substantive Appeal.

5.  Then, after all indicated development has been completed to the extent possible, the RO should readjudicate the other issues remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his agent should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


